DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim s 18 – 20 directed to an invention non-elected with traverse in the reply filed on February 19, 2021. 
EXAMINER’S AMENDMENT
In view of allowable subject matters, the Applicant’s representative was contacted for cancelling the non-elected claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John – Paul Cherry on March 16, 2021.
The application has been amended as follows: 
Claims 18 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 17 recites, inter alia, a passivation film stack, comprising a silicon oxide layer disposed on a workpiece and a nitrogen-rich silicon nitride layer disposed on the silicon oxide layer, wherein the nitrogen-rich silicon nitride layer has a water resistivity of about 1 x10-8 g/m2/day to about 1 x10-4 g/m2/day and a silicon-hydrogen bond concentration of about 0.1% to about 10%, and wherein the nitrogen-rich silicon nitride layer has a nitrogen to silicon ratio of greater than 1.03 to about 2.  The novelty of the invention is the water resistivity and the silicon, nitrogen and hydrogen concentrations in the silicon nitride layer.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 15, 2021